212 F.2d 440
Helen J. ZABOR, Plaintiff-Appellee,v.Jean SIEJAK, Defendant-Appellant.
No. 228.
Docket 22986.
United States Court of Appeals Second Circuit.
Argued May 6, 1954.
Decided May 13, 1954.

Appeal from the United States District Court for the Western District of New York; John Knight, Judge.
George E. Phillies, Buffalo, N. Y. (Phillies & Sandoro, Buffalo, N. Y., on the brief), for plaintiff-appellee.
Nathan A. Borkowski, Buffalo, N. Y. (Ansley B. Borkowski, Buffalo, N. Y., on the brief), for defendant-appellant.
Before CLARK, FRANK and MEDINA, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Knight below, Zabor v. United States, D.C.W.D.N.Y., 113 F.Supp. 287.